DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-12 and 14-16 are objected to because of the following informalities:
Claims 8-12 are recommended to be changed to depend respectively on claims 7-11 instead of depending on the claims themselves.
Claims 14 and 16 are recommended to be changed to depend respectively on claims 13 and 15 instead of depending on the claims themselves.
Claim 15 is recommended to be changed to depend on claim 13 or 14 instead of depending on the claim itself.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (U.S. Publication No.: 2020/0025330).
Regarding claim 1, Li discloses a photographic equipment stand, comprising: a support frame (indicated below), a pan-tilt head (indicated below), and a first cold shoe (FIGS. 3-5, (24)); wherein the support frame comprises a fixed base (indicated below) and a support leg (FIGS 1, 2, (11), [0017]), wherein one end of the support leg is rotatably connected to the fixed base ([0017]), and the support leg is placed vertically (FIGS. 1, 2); the pan-tilt head is detachably arranged on the fixed base (FIGS. 2-5, [0017-0034]), and photographic equipment is mounted on the pan-tilt head ([0016, 0022-0034]; “…first electronic device is preferably…a mobile phone and the like, and the second electronic device is preferably…a camera and the like…”, [0028]); and the first cold shoe is arranged on an outside of the pan-tilt head and configured to mount an external device ((24) is arranged outside of pan-tilt head for mounting auxiliary photography devices, [0025]).

    PNG
    media_image1.png
    611
    428
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    612
    374
    media_image2.png
    Greyscale


Regarding claim 2, Li further discloses the photographic equipment stand according to claim 1, wherein, the fixed base is cylindrical (FIGS. 1, 2), the support frame comprises three support legs, and the three support legs are uniformly spaced along a circumferential direction of the fixed base (FIGS 1, 2, (11), [0017]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Publication No.: 2020/0025330) as applied to claims 1 and 2 above, and further in view of Xu (CN 208126086).
Regarding claim 13:
	Li discloses a photographic equipment stand, comprising: a support frame (indicated below), a second cold shoe (FIGS. 3-5, (24)) configured to mount an external device ((24) is arranged outside of pan-tilt head for mounting auxiliary photography devices, [0025]); and a pan-tilt head (indicated below); wherein the support frame comprises a fixed base (indicated below) and a support leg (FIGS 1, 2, (11), [0017]), wherein one end of the support leg is rotatably connected to the fixed base ([0017]), and the support leg is placed vertically (FIGS. 1, 2); the pan-tilt head is detachably arranged on the fixed base (FIGS. 2-5, [0017-0034]), and photographic equipment is mounted on the pan-tilt head ([0016, 0022-0034]; “…first electronic device is preferably…a mobile phone and the like, and the second electronic device is preferably…a camera and the like…”, [0028]).

    PNG
    media_image1.png
    611
    428
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    612
    374
    media_image2.png
    Greyscale

	Li does not specifically disclose that the second cold shoe is arranged on the support leg.
	Xu teaches a cold shoe arranged on a hand-held component and configured to mount an external device (FIGS. 1-4, (14), (16), (23, 24)).
	Since it is well known in the art to utilize the leg(s) of supports such as tripods, bipods, and monopods as both a handle and a leg support, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Xu’s with the photographic equipment stand taught by Li for the purpose of enabling attachment of multiple photography accessories as desired and for convenience.


Regarding claim 14:
	Li and Xu disclose and teach of the photographic equipment stand according to claim 14, wherein together Li and Xu further disclose that the second cold shoe is clamped (Xu: FIGS. 1-4, (23, 24)) on the support leg (Li: support legs (11), [0017]; Xu: hand-held component (1)).

Regarding claim 18:
	Li discloses a photographic equipment stand, comprising: a support frame (indicated below), a pan-tilt head (indicated below), and a first cold shoe (FIGS. 3-5, (24)); wherein the support frame comprises a fixed base (indicated below) and a support leg (FIGS 1, 2, (11), [0017]), wherein one end of the support leg is rotatably connected to the fixed base ([0017]), and the support leg is placed vertically (FIGS. 1, 2); the pan-tilt head is detachably arranged on the fixed base (FIGS. 2-5, [0017-0034]), and photographic equipment is mounted on the pan-tilt head ([0016, 0022-0034]; “…first electronic device is preferably…a mobile phone and the like, and the second electronic device is preferably…a camera and the like…”, [0028]); and the first cold shoe is arranged on an outside of the pan-tilt head and configured to mount an external device ((24) is arranged outside of pan-tilt head for mounting auxiliary photography devices, [0025]).

    PNG
    media_image3.png
    489
    342
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    488
    298
    media_image4.png
    Greyscale

Li does not specifically disclose a second cold shoe arranged on the support leg.
Xu teaches a cold shoe arranged on a hand-held component and configured to mount an external device (FIGS. 1-4, (14), (16), (23, 24)).
	Since it is well known in the art to utilize the leg(s) of supports such as tripods, bipods, and monopods as both a handle and a leg support, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Xu’s with the photographic equipment stand taught by Li for the purpose of enabling attachment of multiple photography accessories as desired and for convenience.

Allowable Subject Matter
Claims 3-12 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299. The examiner can normally be reached MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852